IN THE SUPREME COURT OF THE STATE OF NEVADA


                        NEVADA ANESTHESIOLOGY                               No. 83207
                        PARTNERS, LLP, A NEVADA LIMITED
                        LIABILITY PARTNERSHIP,                                FRLE:           .„
                                           Appellant,
                                       vs.
                        LEIGH PIERSON, M.D., AN                               FEB G 2 2022
                        INDIVIDUAL; AND DR. LEIGH ANN                             •JPI4E7.4: COW': !
                        VANCE, LTD., A NEVADA
                        PROFESSIONAL CORPORATION,
                                           Res ondents.

                                            ORDER DISMISSING APPEAL

                                   Appellant's motion for a voluntary dismissal of this appeal is
                        granted. This appeal is dismissed. NRAP 42(b).
                                   It is so ORDERED.




                                                         CLERK OF THE SUPREME COURT
                                                         ELIZABETH A. BROW

                                                         BY:




                        cc:   Hon. Carli Lynn Kierny, District Judge
                              Kathleen M. Paustian, Settlement Judge
                              Cinema I. Greenberg
                              Cook & Kelesis
                              Eighth District Court Clerk
 SuPHEME        COURT
           OF
       NEVADA


CLERK'S ORDER

 (01 I ..,47